Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 3/22/2021.  Claims 1 and 4 have been amended.    

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownlee et al. (US 3,305,420).
Regarding Claims 1, 2 and 4, Brownlee et al. teaches a method of bonding a skin, i.e. a laminate, to a rotor blade: 
installing the laminate [e] about a surface of the rotor blade; 
positioning the rotor blade within the fixture [n] (See Fig. 4 col. 1, lines 12-17 and col. 2, lines 65-72, and wherein a skin is positioned on the exterior of an airfoil for a rotor prior to being positioned within fixture [o], [p]);
by closing an upper fixture [o] of fixture [n], the rotor blade is adjusted relative to lower fixture [p] within said fixture [n] and then secured therein via fastening means [q] (See col. 4, lines 22-25, and note the upper [o] and lower [p] fixtures are a first and second fixture positionally adjusted relative to one another; also note each fixture [o],[p] is a first and second section wherein its clear the upper fixture section [o] will have its bladder lowered into contact with the rotor blade);
performing a bonding cycle including applying localized and controlled heat and pressure to the skins via the fixture;
wherein applying pressure to the laminate via the fixture comprises:
applying pressure by a first bladder assembly to a first surface of the rotor blade and applying pressure to the opposite side of the rotor blade with a second bladder assembly (See col. 4, lines 22-59 and col. 7, lines 8-14, wherein upper and lower inflatable tools, i.e. bladder assemblies, apply controlled localized pressure to opposing sides of the rotor blade during bonding while a heating blanket applies controlled localized heat).
Regarding Claim 6, Brownlee et al. teaches the bladder as part of an inflatable tool capable of inflating via pressure supplying hoses (See col. 2, lines 20-25, and note Examiner submits this hoses would have been understood to be an air supply).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee et al. as applied to Claim 1 above.
Regarding Claim 5, Brownlee et al. teaches the method of Claim 1, as described above.  Brownlee et al. further teaches heating the skin within fixture [n] with a thermal blanket, which may be considered part of fixture [n] (See col. 7, lines 12-14).  Note it is implicit or at least would have been obvious to a person having oridinary skill in the art at the time of invention that such a thermal blanket portion of the fixture [n] must have a power source connected thereto in order to generate the heat.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee et al. as applied to Claim 1, and further in view of Leahy et al. (US 5,570,631).
Regarding Claim 3, Brownlee et al. teaches the method of Claim 4 as described above.  Brownlee et al. teaches bladders are designed to apply delineated pressure (See col. 3, lines 6-17) and fails to teach a caul plate.  However, in similar bonding . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Legge et al. (US 4,855,011), teaching opposed bladder bonding of airfoils.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746